 Case 2:16-cr-00024-LGW-BWC Document 551 Filed 05/06/20 Page 1 of 2




             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division
UNITED STATES OF AMERICA

v.
                                                        CR 216-024-4
MIRANDA M. FLOWERS,

        Defendant.

                                       ORDER

       Before the Court is Miranda Flowers’ (“Flowers”) motion for

sentence reduction pursuant to 18 U.S.C. § 3582(c) and Amendment

782.    For the reasons below, Flowers’ motion is DENIED.

       In January 2017, Flowers pleaded guilty to conspiracy to

possess with intent to distribute a quantity of methamphetamine,

in violation of 21 U.S.C. § 846 (Count I).                    Dkt. No. 493.           She

was sentenced to seventy-eight months’ imprisonment.                        Consistent

with the appeal waiver contained in her plea agreement, dkt. no.

322,    Flowers   did     not    appeal.       According       to    the    Bureau     of

Prisons’ website, Flowers is incarcerated at FCI Tallahassee in

Tallahassee, Florida, with a projected release date of March 24,

2021.

       Now   Flowers    moves    the   Court       to    reduce     her    sentence    of

imprisonment      under     18     U.S.C.      §        3582(c)(2),       specifically

requesting     retroactive       application        of    Amendment       782   to    the
 Case 2:16-cr-00024-LGW-BWC Document 551 Filed 05/06/20 Page 2 of 2



United   States    Sentencing      Guidelines.      Flowers,      however,    has

already received the benefit of that amendment, which became

effective     immediately    for    defendants     sentenced      on   or   after

November 1, 2014.     At her sentencing on August 9, 2017, Flowers’

guidelines were calculated using the November 1, 2016 edition of

the   Guidelines     Manual,       which    incorporated       all     guideline

amendments,     including    the   two-level      offense   level      adjustment

contained in Amendment 782.

      Because   Flowers     is   not   entitled    to   further     relief,   her

motion for a sentence reduction, dkt. no. 549, is DENIED.

      SO ORDERED, this 6th day of May, 2020.




                                            HON. LISA GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




                                        2
